          Case 1:20-cv-01127-JMF Document 154 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
STATE OF NEW YORK,                                                     :
                                                                       :
                                     Plaintiff,                        :     20-CV-1127 (JMF)
                                                                       :
                  -v-                                                  :
                                                                       :
ALEJANDRO MAYORKAS, in his official capacity as :
Acting Secretary of Homeland Security, et al.,                         :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
R. L’HEUREUX LEWIS-MCCOY et al., on behalf of                          :
themselves and all similarly situated individuals,                     :
                                                                       :     20-CV-1142 (JMF)
                                     Plaintiffs,                       :
                                                                       :
                  -v-                                                  :   ORDER OF DISMISSAL
                                                                       :
ALEJANDRO MAYORKAS, in his official capacity as :
Acting Secretary of Homeland Security, et al.,                         :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         The Court having been advised at ECF No. 153 in 20-CV-1127, ECF No. 151 in 20-CV-
1142, that all claims asserted therein have been settled in principle, it is ORDERED that the
above-entitled actions be and are hereby DISMISSED and discontinued without costs, and
without prejudice to the right to reopen the action within sixty days of the date of this Order if
the settlement is not consummated.

       To be clear, any application to reopen must be filed by the aforementioned deadline;
any application to reopen filed thereafter may be denied solely on that basis. Further, requests
to extend the deadline to reopen are unlikely to be granted.

       If the parties wish for the Court to retain jurisdiction for the purposes of enforcing any
settlement agreement, they must submit the settlement agreement to the Court by the deadline to
reopen to be “so ordered” by the Court. Per Paragraph 4(B) of the Court’s Individual Rules and
         Case 1:20-cv-01127-JMF Document 154 Filed 09/09/21 Page 2 of 2




Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction
to enforce a settlement agreement unless it is made part of the public record.

        Any pending motions are moot. All conferences are canceled. The Clerk of Court is
directed to docket this order in 20-CV-1127 and 20-CV-1142 and close both cases.

       SO ORDERED.

Dated: September 9, 2021
       New York, New York                             _______________________________
                                                             JESSE M. FURMAN
                                                           United States District Judge




                                                  2
